Filed 10/19/22 P. v. Pettit CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                          F082379
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. 1462584)
                    v.

 BRANDON SCOTT PETTIT,                                                                 OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Stanislaus County. Thomas
D. Zeff, Judge.
         Joshua L. Siegel, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez and Lewis A.
Martinez, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
         Appellant Brandon Scott Pettit’s parents were shot to death in their home, which
was subsequently intentionally set on fire. The People’s theory was that the crimes were
perpetrated by appellant’s friend, Felix Valverde, and appellant had hired him to do so.
Valverde was charged with appellant as a codefendant but was subsequently found
mentally incompetent to stand trial and was separated from appellant’s trial.
       Appellant was convicted following a jury trial of two counts of first degree murder
(Pen. Code,1 § 187, subd. (a); counts I & II). The jury found true an allegation that
appellant acted intentionally, deliberately and with premeditation and a special
circumstance that the murders were intentional and carried out for financial gain (§ 190.2,
subd. (a)(1)). The court sentenced appellant to two consecutive terms of life without the
possibility of parole.
       On appeal, appellant contends the court erred by admitting statements he made to
law enforcement he alleges were taken in violation of Miranda v. Arizona (1966)
384 U.S. 436 (Miranda). He further contends the court erred by declining to review
Valverde’s competency report in camera in response to appellant’s motion for access to
the report under section 1369.5, which was then recently enacted, to determine whether it
contained exculpatory information that should be released to appellant. He further
contends the court erred by instructing the jury they could find appellant guilty of murder
based on the natural and probable consequences doctrine. He also requests we
independently review the court’s in camera proceedings with regard to appellant’s
pretrial discovery motion under Pitchess v. Superior Court (1974) 11 Cal.3d 531
(Pitchess). Finally, he contends the cumulative prejudicial effect of the alleged errors
warrant reversal of the judgment. Respondent concedes instructional error but contends
it was clearly harmless given the jury’s verdict on the premeditation and deliberation and
special circumstance allegations. Respondent does not object to appellant’s request we
review the Pitchess proceedings but disagrees with the remainder of appellant’s
contentions.



1      All further undesignated statutory references are to the Penal Code.


                                             2.
         Finding appellant’s statements to law enforcement were taken in violation of
Miranda, and their admission was not harmless, we reverse the judgment and remand for
a new trial. Upon remand, should appellant request access to Valverde’s competency
report under section 1369.5, the court must review the report in camera and make the
proper considerations in deciding whether to grant appellant such access. We have
reviewed the in camera proceedings regarding appellant’s Pitchess motion and find no
error. Because we reverse the judgment, we need not address appellant’s claims of
instructional error or cumulative error.
                                           FACTS
Prosecution Evidence
         In the early morning of August 8, 2013, the fire department was called to
investigate a house fire at the Pettit residence, where David Scott Pettit and Janet Pettit
lived with appellant, their adult son.2 Scott and Janet were found dead inside their
bedroom. It was determined Scott had suffered a total of five gunshot wounds and died
from gunshot wounds to the head, chin, chest and right elbow. Janet had suffered a total
of two gunshot wounds and died from gunshot wounds to the head and left thigh. Both
died before the fire was set. The fire investigator opined based on the department’s
investigation that the fire had been intentionally set by an ignitable liquid. Appellant was
not home at the time of the incident because he was out of town at work as a security
guard.
         Police notified appellant of his parents’ deaths that morning. The next day, they
conducted an interview with him to gather background information about the family and
determine possible motives of anyone who might want to hurt his parents. Appellant
gave police contact information for his friends. As for possible theories of what

2      To avoid confusion, we will be referring to David Scott Pettit as Scott, as trial
evidence revealed that is what he went by, and Janet Pettit as Janet. No disrespect is
intended.


                                              3.
happened to his parents, appellant told the police his ex-girlfriend, Susan Carter,3 had ties
to the Nicaraguan cartel, who could have someone hurt or killed within 24 hours.
Appellant also suggested Carter could have snuck in to kill them.
       Further investigation revealed that people in appellant’s life had heard him make
concerning comments in the months leading up to his parent’s death, many of whom
testified at trial. Scott’s friend, Michael Anderson, testified that in the middle of 2012, he
gave appellant a job at Scott’s request. Scott had a number of cars, some of which he
kept at Anderson’s property, including a Corvette. Between the middle of 2012 and the
middle of 2013, appellant would go to Anderson’s house frequently and during that time
appellant made comments about his parents, including, at one point, saying he would be
better off if his parents “weren’t here.” Appellant would work on the Corvette and tell
Anderson it belonged to him. Appellant also told Anderson he was moving to Georgia.
At the Pettits’ vigil, appellant wanted to know if the cars were at Anderson’s house and
expressed interest in selling the Corvette and heading to Georgia.
       Carter testified she was in a relationship with appellant in 2013 and lived in a
house she rented from Scott. Appellant lived with her for a short time, but after they
ended their relationship in July 2013, he moved back in with his parents. In April 2013,
she went with appellant and Scott on a road trip. She and appellant rode together in the
Corvette and appellant told her he could not wait until the car was his so he could treat it
properly. Appellant told Carter that once Scott died, the car would be his. Appellant
often showed Carter pictures of multi-million dollar homes in Montana and Missouri he
wanted to buy though at the time he did not have a job. Appellant also told Carter he
would be coming into a lot of money. On another occasion, appellant told Carter he
could “get rid of” her ex-husband for her by paying his friend, Felix Valverde, $500.

3       Susan Carter, during a period relevant to the facts of this case, went by the last
name Sanchez. She is referred to both ways throughout the record; for consistency, we
refer to her only as Carter, as that is how she identified herself when she testified at trial.


                                               4.
After Carter and appellant broke up, appellant would text her stating he was irritated
about how his parents were treating him like a child and on one occasion he told her that
he wished his father was dead. In total, he told Carter he wanted his parents dead about
five or six times.
       Carter’s sister, Corin Cazares, testified that in June 2013, appellant told her and
her boyfriend he was going to be coming into a large sum of money in a couple of
months and was interested in buying her boyfriend’s vehicle.
       Appellant’s friend, Sarah Wilson, testified appellant told her that his parents had
money and would be buying him a million dollar home in Georgia where he wanted her
to live with him. He had sent her email correspondence between himself and a realtor in
Georgia. Appellant told her that his mother had arranged flights to Georgia so they could
look at houses, and they were supposed to leave on August 9, 2013.4 On August 7,
appellant texted Wilson that she was getting a “boob job” for Christmas. On August 8,
she found out his parents had died, and she went to his friend’s house to see him. Wilson
asked appellant if she should cancel the flights, and appellant responded that his aunt
would cancel them. After appellant met with the police, he told Wilson he gave them her
phone number and he told her not to tell them his aunt had cancelled the flight tickets and
not to tell them about the realtor he had been corresponding with in Georgia.
       Appellant’s friend, Arlin Traster, testified in the summer of 2013, he saw appellant
occasionally, and during that time, appellant told Traster he wanted to “off” his parents.
Appellant told Traster his parents were being “dicks” and that they had money. Traster
did not take him seriously about offing his parents and believed it was just bar talk.
Traster denied telling Modesto Police Department Detective Michael Hicks that appellant
told him he gave someone $500 as a down payment to kill his parents. Hicks later



4      All further dates are to dates in 2013, unless otherwise indicated.


                                             5.
testified, however, that Traster had told him appellant said he gave someone a down
payment to off his parents in the summer of 2013.
       Police investigation also revealed evidence indicating Valverde was involved with
the murders. Valverde’s friend and neighbor, Matthew Wells, testified in mid to late
July 2013, Valverde had recently picked up a .22 caliber “old western revolver” with a
pearl handle. They went shooting with it on July 27. The revolver shot two types of
bullets: .22 long rifle and .22 shorts. Valverde shot the gun from a variety of positions,
including from a standing position, taking a knee, and lying on his stomach.
       Wells saw Valverde late on August 8, while drinking with other friends and
neighbors near their apartments. Valverde was not much of a drinker, but that night he
was throwing up, “pouring down sweat,” and his glasses were fogged. Wells asked
Valverde if there was something wrong, and Valverde said he was sick with kidney
stones. Wells saw appellant a few days after the incident visiting Valverde, and when he
told him he was sorry for his loss, appellant responded, “It’s all good.” Wells took
appellant’s response as appellant did not really know Wells and it was not really his
business.
       The week following the murders, police conducted a search of Valverde’s
residence and recovered a box of .22 caliber ammunition from Valverde’s kitchen
counter and a gas can containing gasoline from the kitchen. Police also recovered from
Valverde’s hall closet a rolled up paper bag which contained Scott’s and Janet’s wallets
and keys to the Pettits’ home. From a planter outside Valverde’s apartment, police
recovered seven spent .22 caliber casings. Police did not recover a revolver or handgun
from the residence. A neighbor testified that about a week or week and a half before he
saw the police searching Valverde’s residence, he saw Valverde bent over the planter and
moving the flowers around.
       Hicks testified that after personal items of Scott and Janet were found in
Valverde’s apartment, he went to where appellant was staying to ask him if he knew why

                                             6.
they were there. Appellant denied knowing how they would be there, and Hicks and
appellant arranged to have a second interview later that day. Hicks testified that during
appellant’s first interview on August 9, appellant never mentioned Valverde as being one
of his friends. On or about August 16, Hicks texted appellant asking him who Valverde
was, and appellant never directly answered the question though Hicks asked three times.
       During Hicks’s second interview with appellant on August 17, appellant denied
giving Valverde the keys to his parents’ house. Appellant reported never having seen the
keys because the family used access pads in order to access the doors to the home and his
father kept the keys in a safe that appellant did not have access to. Appellant also denied
having the pass code.
       Hicks asked appellant why he never told him about Valverde, and appellant
responded by telling Hicks that Valverde was trying to extort money from his family and
that was the reason he did not tell Hicks about him. Appellant told Hicks he was trying
to figure it out himself. Appellant explained that Valverde knew appellant’s parents had
a lot of money because they were doing large renovations to their home. Appellant said
Valverde wanted $10,000 in exchange for not hurting his family. This threat occurred
approximately a month before Scott and Janet’s deaths. Appellant did not tell the police
but did tell Scott. According to appellant, Scott did not believe the threat and said he
would look into it himself.
       Initially during the interview, appellant stated he and Valverde were only
acquaintances but later admitted to being friends. Appellant stated that after Valverde’s
threat, appellant continued their friendship; they continued to have contact and phone
calls, and appellant had given Valverde a box of bullets. Appellant told Hicks that he
now understood why Valverde wanted them. Appellant admitted to having a phone
conversation with Valverde while he was at work on August 7 about what they were
going to do on the weekend. Appellant also admitted to going to Valverde’s house late in



                                             7.
the evening on or about August 12, after a memorial service for his parents and giving
him $100. Appellant said he gave Valverde the money because he needed it for his kids.
       Hicks confronted appellant with the comments appellant had made about wishing
his parents were dead, and appellant responded that he had a good relationship with his
parents and denied any involvement in their deaths. According to Hicks, appellant never
asked Hicks how his parents were murdered, and when Hicks questioned appellant on
that point, he responded that he did not want to know. Hicks asked appellant how he
would come up with $1.3 million to buy a home in Georgia and appellant responded that
his parents would help him out.
Defense Evidence
       Appellant’s sister, Lauren Pettit,5 testified on his behalf. She testified appellant
would occasionally lie to impress people and bragged about things to make friends. He
would often give people money to help them. Lauren testified appellant and his father
spent a lot of time together and were best friends. They would work on Scott’s collector
cars together, and appellant would help Scott at his rental home and his karate school.
They would also work on community events together such as a toy drive every year.
Lauren knew of no falling out between appellant and her parents, and she never heard
him say he wanted them dead. She would not have believed it if she had heard it.
Appellant and Scott were both listed as registered owners and lien holders on the pink
slip for the Corvette. Lauren never heard appellant talk about his parents buying him a
home in Georgia or a ranch in Montana. Lauren stated that appellant does not show grief
in the same way as others and was upset when his parents died. Appellant has tattoos on
his forearms that say, “Family forever,” which he got around 2011 or 2012. Lauren




5      To avoid confusion, we refer to Lauren Pettit by her first name. No disrespect is
intended.


                                              8.
believed her parents carried keys to the house with them. After her parents’ deaths,
Lauren gained access to the home by crawling through the dog door.
       Appellant’s aunt, Pamela Mills, testified she is a psychologist specializing in child
and adolescent assessment for disabilities though she was not testifying as an expert. She
has known appellant since he was born, and his parents often asked her for advice about
him. She advised them on a situation where appellant was being asked to leave his
preschool and attended an IEP meeting with his mother when he was in high school.
Appellant had a learning disability, specifically in written language. Appellant did not
have friends when he was younger and had poor social skills. Appellant spent “an
enormous amount of time” with Scott. Scott told Mills that he bought the Corvette for
appellant. Mills never heard of or observed appellant showing aggression. Mills was
present when Lauren crawled through the dog door and stated that one of the detectives
had said he also entered the house through the dog door.
       Clinical psychologist, Laura Geiger, testified she was appointed to assist the
defense as an expert. She had not met or treated appellant; she reviewed “extensive
documentation” including police reports, transcripts of interviews conducted by the
police, school records, and past psychiatric records and psychological assessments in
order to provide any information she could “from a clinical psychological perspective
that could throw light on the case.” She learned that appellant had “a lifelong set of
symptoms that coincided with a pervasive developmental disorder, such as Asperger’s.”
She explained appellant had been given various diagnoses over the course of his life,
including Attention Deficit Disorder, Asperger’s, depression, Obsessive Compulsive
Disorder, and learning disabilities. The documents she reviewed included a thorough
evaluation which showed he was intelligent and functioned in average categories of
thinking skills such as vocabulary and being able to identify a missing component in a
picture but had impaired processing speed.



                                             9.
       Geiger testified a multi-hour police interrogation would be the type of
environment that would be “quite difficult” for a person with Asperger’s because they
could become “overwhelmed with the verbal interaction, the back and forth, a very
ambiguous situation with … not knowing how to respond.” Geiger explained that a
person with Asperger’s will have a tendency to want to be cooperative in a situation with
authority like the police because “usually there is a long history of social rejection, lack
of having friends, and so you want to be accepted, you want to be liked, especially if it is
a person in authority, that … might be someone that they would look up to.”
       Geiger further explained that a person with Asperger’s may display a reaction that
is not congruent with the situation they are responding to, for example, if a person is
telling them about relationship problems, they might make a nonsequitur like, “Well,
have you ever played cribbage?” In general, people with Asperger’s have “abnormal
social responses to social interactions.” People with Asperger’s want to appear to be
“something more than they’re actually functioning as” due to “chronically struggling”
with low self-esteem and not having a lot of friends, which might have the appearance of
boastfulness or wanting to look successful or something that other people would admire
or want to engage with socially. A person with Asperger’s may say they are wealthy
when they are not and may say they are going to own a $1 million-dollar home when that
will not happen. Appellant’s “family forever” tattoos signify that family is a significant
value for him. Someone with Asperger’s might say they want someone to be dead as a
manifestation of something he is not able to express emotionally. Geiger explained,
“[A person with Asperger’s is] not able to say, I’m so frustrated, I want this situation to
go away. I’m so angry that I—you know, I’m upset. I want to change the situation, but I
don’t know how. They are not able to express that. And so they say it in a very concrete
form,” but they do not actually want the person dead.
       Scott Fraser, a professor in psychiatry law and behavioral sciences at University of
Southern California’s medical school, testified he was hired by the defense to review and

                                             10.
evaluate the documents related to the case including police reports, videos, psychological
examinations, and school records and “indicate … what aspects of science and research
that might be pertinent.” He had never spoken to or treated appellant. Fraser concluded
that two major aspects were involved in this case: Neuropsychopharmacology, the
effects of drugs both acute and chronic use and the “the acuity, mainly the keenness of
our ability to perceive the accuracy or the legitimacy of the emotions that other people
are displaying.” Fraser testified that the various medications appellant had been
prescribed throughout his life would have caused permanent deterioration of parts of his
brain associated with emotional functioning. Fraser further testified that people,
including law enforcement, are generally poor at determining others’ emotions.
        Inmate Shaun Schaaphok at the Stanislaus County Public Safety Center testified
that, in jail, Valverde told him he was looking to kill appellant because appellant was
messing around with his girlfriend, but he killed his parents instead. When Valverde was
in appellant’s parents’ house, he took some money.
        Inmate Timothy Fee at the Stanislaus County Public Safety Center testified that, in
jail, Valverde claimed responsibility for the murder and that appellant had nothing to do
with it. Valverde also said he would not admit his actions until he was given a better
deal.
Prosecution’s Rebuttal
        The prosecution offered rebuttal evidence to show that at some point both
Schaaphok and Fee were housed near appellant.
                                      DISCUSSION
I.      Admission of Appellant’s August 17 Statements to Law Enforcement
        A.    Relevant Background
        Appellant moved in limine to exclude statements made at the interview conducted
by the police on August 17. The court conducted a hearing pursuant to Evidence Code
section 402 to determine the admissibility of the statements.

                                            11.
       Detective Hicks testified that on August 9, he conducted a nine-hour long
voluntary interview with appellant in an interview room at the police station where he
and appellant discussed various subjects such as his parents, family, friends, anyone who
had any possible motives to hurt his parents, and many facets of appellant’s life.
       Hicks subsequently learned of the evidence recovered from Valverde’s residence,
and on August 17, at around 2:00 or 3:00 a.m., Hicks went to the house where he knew
appellant was staying and told him he needed to talk to him again. He asked appellant a
couple of questions, and they arranged to meet later that evening after appellant went out
to dinner with his family.
       After the dinner, appellant went to the police department and texted Hicks upon
his arrival. Hicks met with appellant outside the front public area of the building. They
went into the building through the public entrance and then upstairs to investigative
services. Hicks did not control appellant’s movements as they went up the stairs such as
by holding his arm, and appellant was not handcuffed. Hicks directed appellant to sit in
the seat farthest from the door because that was where the camera faced. The door was
open, and Hicks told appellant it was open so “he could leave at any time.” Appellant
gave no resistance in entering the building and showed no interest in leaving the
interview. Appellant was not handcuffed or restrained in any way. Detective Dale
Lingerfelt was present throughout the interview to assist Hicks.
       The court viewed the audio/video recording and transcript of the interview. Hicks
began the interview by telling appellant they were “just gonna get right to the point” and
that appellant would not be permitted to “carry on like … last time about stuff that just
really didn’t amount to anything.” Hicks then told appellant he appreciated appellant
coming in voluntarily because it made Hicks’s “day a little bit easier.” Hicks went on to
say, “having said that, realize that at any time you’re free to go as well, alright” and
informed appellant that was why the door was open.



                                             12.
       Hicks then told appellant he was “not gonna put up with lying anymore.” Hicks
questioned appellant about why Valverde would have his parents’ things, and appellant
asserted he did not know. Hicks asked appellant a few times whether appellant gave his
parents’ things to Valverde, which appellant denied. Hicks responded to appellant’s
denials by saying he knew “the truth.” Hicks told appellant he wanted appellant to be
“[o]ne hundred percent honest and truthful.” Appellant told Hicks he had never seen the
keys to his parents’ house but recognized photos of their wallets. Hicks insisted appellant
had seen the keys and proceeded to argue with appellant about whether he was lying,
with Hicks telling appellant they were going to move on because he was lying and Hicks
was not going to “buy it anymore.”
       Hicks told appellant he had spoken to Valverde and that Valverde “knows he’s in
trouble.” Hicks went on to say, “When people are in trouble they have something to gain
and they have something to lose, alright. Ya know, and, and you’re in that same
position.” Hicks said Valverde told him how everything happened and that he had held
on to appellant’s parents’ things because he was planning on attempting to get more
money out of appellant. When appellant stated he was not planning to give Valverde any
money, Hicks told appellant to stop talking and accused him of not being honest.
       Hicks confronted appellant with the fact appellant had not previously told him
about Valverde despite giving Hicks contact information for several of his friends.
Appellant responded that Valverde “really isn’t a friend” and that he did not hang out
with him much. Hicks then told appellant “don’t say anything” and that he knew
appellant had had a phone conversation with Valverde the night of his parents’ murder.
Hicks went on to say, “If you think for a second, alright, that your air tight alibi, or just
because you weren’t there or you didn’t do it means that you’re not responsible that is
wrong. That is wrong, wrong, wrong, wrong. The problem with your alibi [appellant],
it’s too good. It’s way too good. It’s not normal and it’s very predictable. So let’s take a
right turn here real quick… I’m gonna give you an opportunity to tell me the truth.”

                                              13.
       Hicks talked to appellant about the other witnesses he had spoken to and asked
appellant about his comments that he wished his parents were dead. Appellant responded
by saying a lot of people say that about their parents. Hicks then gave several options for
why appellant’s parents were killed: “Perhaps somebody did this based on you running
your mouth in a bar in a crowd of people and they took it upon themselves and perhaps
this person later on decides I’m gonna use this against him and exploit him out of a lot of
money. Perhaps that’s what happened. That could be one version, however, there could
be another version ya know. Perhaps you just hated your parents”; “Perhaps you wanted
them dead”; “Perhaps you didn’t like them controlling your life”; and “Perhaps you
didn’t like your living conditions and, ah, you came up with this, planned it, found people
to do it and you, ah, built your alibi, and, ah, however, there was a couple things that
failed, along the way, which gets us to where we are today.” Appellant denied all of
Hicks’s hypotheticals.
       Hicks went on to tell appellant he (Hicks) could choose not to talk to appellant at
all, but that appellant “owe[s] it to [his] sister.” Hicks told appellant he had spoken to the
insurance company and “[e]verything is on hold until I get some answers” and that
appellant would therefore not be able to buy his $1.3 million house in Georgia.
Appellant told Hicks his parents were trying to relocate him to Georgia and Hicks told
him, “No, no, no don’t. That’s not gonna work with me, okay.” Hicks told appellant he
had a choice to be “honest and truthful” and that the only person appellant was “either
gonna hurt the most or help the most” was his sister. Hicks told appellant that he was
going to “test” appellant to see if he was “gonna be selfish, self centered” or “do the right
thing and help your sister.” He told appellant that people who were not even police
officers had looked at the case and “know the truth.”
       Hicks again told appellant he knew the truth and that Valverde’s story was
“somewhat unbelievable, however, very believable if you don’t tell your story or your
side because he makes it sound like you are a monster. He makes it sound like, ah, you

                                             14.
are this very evil person. He makes it sound like, um, he took these things so that he
could ride the wave. He makes it sound like oh, yea, I kept em, and do you know where I
found this at?”
       Hicks went on to discuss the evidence found at Valverde’s house and told
appellant he tested the keys and learned they fit the locks at his parents’ house. Appellant
told Hicks he gave Valverde a box of bullets because his .22 does not fire. Hicks
responded by saying, “You gave him more than that,” which appellant denied. Hicks told
appellant Valverde had been arrested for murder. Appellant explained that Valverde
wanted to extort money from his family. Hicks asked appellant why he did not tell him
this earlier, and appellant said it was because he was “remembering a lot now,” at which
point Lingerfelt yelled “Bullshit!” and repeated “Bullshit!” several times. Appellant
continued to insist he was telling the truth, and Lingerfelt and Hicks continued to tell
appellant he was lying. Hicks told appellant he knew “how much money you were
supposed to pay [Valverde].” When appellant denied agreeing to give Valverde any
money, Hicks continued to tell him he was lying. Hicks then told appellant he knew he
gave $100 to Valverde, to which appellant responded that it was just money for groceries.
Hicks told appellant to “[s]top, stop, stop, stop, stop, stop” and that the $100 was given to
Valverde “till the rest of the money comes in.”
       Appellant continued to deny that he was lying and Hicks continued to repeatedly
insist he was lying, saying appellant “made a very bad choice” and “had your parents
killed by people.” Appellant continued to deny involvement. Appellant told Hicks he
did not know who killed his parents and Hicks insisted he did. When appellant
mentioned to Hicks that he understood Hicks thought appellant had something to do with
it, Hicks replied that he “kn[ew]” appellant had something to do with it. Hicks went on
to say, “Let’s talk about why you and [Valverde] wanted your parents dead.” Hicks
asked appellant how Valverde got the keys to appellant’s parents’ house, and when
appellant replied that he did not know, Hicks stated, “I know how he g[ot] the keys.”

                                             15.
Hicks continued to tell appellant he gave Valverde the keys, and appellant continued to
deny, and eventually Hicks said, “You’re not gonna convince me of anything other
because [Valverde] says you gave him the keys and the keys both fit the garage door and
the front door …. If you think for a minute that anybody, anybody is gonna believe your
story including your sister you’re mistaken.” Appellant continued to deny giving
Valverde the keys, and Hicks continued to insist he did. Hicks told appellant he was “not
buying it” and that he was not “buying” “this whole Asperger’s thing … either.” Hicks
started calling appellant a “fake” with regard to many aspects of his life. Hicks told
appellant he had told Traster he wished his parents were dead, and appellant told him he
had not seen Traster for two months. Hicks asked appellant about the phone conversation
with Valverde he had on the night his parents died and appellant said he was asking him
what they were doing for the weekend.
       Hicks then told appellant to “listen to me for a second” and proceeded to speak in
a monologue fashion about the evidence he had against appellant, including “no less than
seven crime stopper tips of people telling me … [appellant] killed his parents” and that he
was calling appellant’s alibi a “Scott Petterson [sic] alibi.” When appellant tried to
interject, which he did several times, Hicks never let him, telling him things like “I’m not
asking for any answers” and “don’t interrupt” and that Hicks wanted appellant to “sit here
and be quiet.” Hicks told appellant that his “side is based on facts that I can prove
beyond a reasonable doubt to an ordinary person, okay.”
       Hicks then began to ask appellant more questions about his assertion that Valverde
was trying to extort money from his family. Appellant stated it was about a month ago.
Appellant confirmed he gave Valverde the box of bullets after Valverde made the threat
to his family and that he “could see that was a bad idea.” Appellant also told Hicks that
he remained friends with Valverde after the threat and continued to have contact and
phone calls with him. Hicks told appellant he was not “buying this” and was simply
“making a record of [appellant’s] bullshit.” Lingerfelt called appellant’s explanation a

                                            16.
“[f]airytale.” Appellant told Hicks he did not have anything to do with his parents’
murder and Hicks began arguing with appellant and told him, “You had [Valverde] kill
your parents.” Lingerfelt then told appellant, “You murdered your parents,” to which
appellant responded that he loved his parents. Lingerfelt replied, “You loved em so much
you murdered them. You had em murdered.” Appellant continued to argue with both
detectives, and stated he wanted to investigate his parents’ murder himself but had not
started yet.
       Hicks then asked appellant to take a “lie detector test.” Appellant responded, “not
anytime soon,” because he did not have time and had to get ready to go on a trip. Hicks
told appellant it would only take 30 minutes and they “could do it right now,” but
appellant said he needed to get home. Lingerfelt then said he would call appellant’s sister
to see if she was ready to pick him up, and appellant said that Carter would be picking
him up. The detectives told appellant that Carter was on a date with someone else earlier.
Hicks said he had someone ready to administer the polygraph “because I anticipated …
you were gonna sit here and lie, lie, lie, lie, lie so I have a guy sitting in another room
right now willing to give you a polygraph,” and again asked appellant to take the test, to
which appellant responded, “Not tonight.”
       Appellant started talking about how he was upset that Carter was dating, and
Hicks asked, “Aren’t you more concerned about proving your innocence.” Appellant and
Hicks continued to argue about whether appellant killed his parents. Appellant continued
to insist he was not going to take the test that night, and the detectives continued to ask
him to do so. Appellant said he would take it the next day, to which Lingerfelt
responded, “No, we’re gonna do it right now.” Appellant repeatedly asked for a
cigarette, and the detectives told him no. Lingerfelt then told appellant, “You can’t be
away from us right now, do the test.” Appellant asked, “So what I take the test and then
I’m free to go,” to which Lingerfelt responded, “Take the test and we’ll see if you’re
telling the truth or not.”

                                              17.
       Eventually appellant said he would rather have a lawyer present. Hicks asked
appellant, “would you like me to read you your right[s] so you know what they are,” to
which appellant stated he knew the Miranda rights, he just would rather “have a lawyer
present that way everybody involved, it’s not like a hearsay thing.” Hicks told appellant,
“Well I have to read them to you.” Then proceeded to advise appellant of his rights.
Hicks then asked if appellant wanted to answer his questions, to which appellant
responded, “Not without an attorney present.” Appellant then asked Hicks, “what do I
do?” to which Hicks responded he was going to go to jail for murder.
       Appellant eventually did take the lie detector test after conversing with the
operator of the test and continued to be interviewed for approximately two more hours.
       Hicks testified he had formed the opinion that appellant was a suspect at the end of
the interview and this opinion was not based on “a particular thing” and explained “from
the day I started the investigation until the last time I met with [appellant] was an
accumulation of facts and evidence that built up to the point where I felt that he was a
suspect. Probably the final determination was the information about Felix Valverde and
the evidence that we found at his house.” Hicks further determined that appellant had
“made omissions about his involvement” that amounted to a confession. Later, Hicks
testified he called the administrator of the polygraph test, or voice stress analysis, about
30 or 40 minutes into the interview, which was the point appellant had been converted in
his mind into to a suspect. Hicks testified, however, he did not decide he was going to
take appellant into custody until the point where he read him his Miranda rights.
According to Hicks, prior to that time, appellant would have been free to leave the room.
       The court ruled that appellant’s statement up until he stated he wanted an attorney
present would be allowed into evidence because he was not in custody at the time of the
questioning, but that the remainder would not be permitted as evidence of guilt as he had
invoked his right to counsel and his question about what he was supposed to do was not a
reinitiation of the interview.

                                             18.
       B.     Analysis
       Appellant contends the court erred by admitting statements from the August 17
interview because they were taken in violation of Miranda. We agree.
       To protect a suspect’s Fifth Amendment right against self-incrimination, prior to a
“custodial interrogation,” Miranda requires that law enforcement advise a suspect of the
right to remain silent, that any statement made can be used against him or her in a court
of law, that the suspect has the right to the presence of an attorney, and that if he or she
cannot afford an attorney, one will be appointed. (Miranda, supra, 384 U.S. at p. 444;
People v. McCurdy (2014) 59 Cal.4th 1063, 1085‒1086.) “A statement obtained in
violation of a suspect’s Miranda rights may not be admitted to establish guilt in a
criminal case.” (People v. Jackson (2016) 1 Cal.5th 269, 339.)
       Respondent does not dispute that the interview was an “interrogation”; thus, the
issue before us is whether the interrogation was “custodial” so as to require that appellant
be advised of his Miranda rights.
       We apply a mixed standard of review, in which we review for substantial evidence
the trial court’s factual findings regarding the circumstances of the interrogation but
independently determine whether a reasonable person in appellant’s position would have
felt free to end the questioning and leave. (People v. Moore (2011) 51 Cal.4th 386, 394‒
395 (Moore).) “The facts surrounding an admission or confession are undisputed to the
extent the interview is tape-recorded, making the issue subject to our independent
review.” (People v. Linton (2013) 56 Cal.4th 1146, 1177.)
       It is well-settled that a setting is not “custodial” “simply because the questioning
takes place in the station house, or because the questioned person is one whom the police
suspect.” (Oregon v. Mathiason (1977) 429 U.S. 492, 495; California v. Beheler (1983)
463 U.S. 1121, 1125 (Beheler).) The question is whether there is a “ ‘formal arrest or
restraint on freedom of movement’ of the degree associated with a formal arrest.”
(Beheler, at p. 1125.)

                                             19.
        When there has been no formal arrest, the inquiry is whether “under all of the
objective circumstances, a reasonable person in the suspect’s position would have felt
free to terminate the interrogation.” (People v. Caro (2019) 7 Cal.5th 463, 491 (Caro).)
The inquiry does not depend “on the subjective views harbored by either the interrogating
officers or the person being questioned.” (Stansbury v. California (1994) 511 U.S. 318,
323.)
        In making this determination, the location of the interrogation as well as whether
the individual subject to the questioning is a suspect are relevant factors to consider.
Other relevant factors are the duration of the interview, statements made during the
interview, the presence or absence of physical restraints during the interview, whether the
individual is permitted to leave at the end of the interview, and the nature and form of
questioning. (Howes v. Fields (2012) 565 U.S. 499, 509; Caro, supra, 7 Cal.5th at
pp. 491‒492.)
        California appellate courts have also referred to a more detailed set of factors as
summarized by People v. Aguilera (1996) 51 Cal.App.4th 1151: “[1] whether contact
with law enforcement was initiated by the police or the person interrogated, and if by the
police, whether the person voluntarily agreed to an interview; [2] whether the express
purpose of the interview was to question the person as a witness or a suspect; [3] where
the interview took place; [4] whether police informed the person that he or she was under
arrest or in custody; [5] whether they informed the person that he or she was free to
terminate the interview and leave at any time and/or whether the person’s conduct
indicated an awareness of such freedom; [6] whether there were restrictions on the
person’s freedom of movement during the interview; [7] how long the interrogation
lasted; [8] how many police officers participated; [9] whether they dominated and
controlled the course of the interrogation; [10] whether they manifested a belief that the
person was culpable and they had evidence to prove it; [11] whether the police were
aggressive, confrontational, and/or accusatory; [12] whether the police used interrogation

                                             20.
techniques to pressure the suspect; and [13] whether the person was arrested at the end of
the interrogation.” (Id. at p. 1162; see, e.g., People v. Potter (2021) 66 Cal.App.5th 528,
539‒540; People v. Torres (2018) 25 Cal.App.5th 162, 172‒173; In re I.F. (2018)
20 Cal.App.5th 735, 759; People v. Saldana (2018) 19 Cal.App.5th 432, 455 (Saldana).)
       Ultimately, the question is “ ‘whether the relevant environment presents the same
inherently coercive pressures as the type of station house questioning at issue in
Miranda.’ ” (Caro, supra, 7 Cal.5th at p. 491.) Miranda’s concern with custodial
interrogation was the “ ‘inherently compelling pressures,’ ” specifically the
“psychological pressures ‘which work to undermine the individual’s will to resist and to
compel him to speak where he would not otherwise do so freely.’ ” (Maryland v. Shatzer
(2010) 559 U.S. 98, 103.)
       We conclude, in considering the totality of the circumstances, the interview was
custodial. Several of the relevant factors weigh in favor of this finding. First, Hicks
initiated the interview by going to appellant’s house at 2:00 or 3:00 a.m. to question him
about his parents’ belongings found at Valverde’s residence and requested he meet with
Hicks later that day at the police station. As Miranda explained, according to police
manuals, this “privacy” at the police station helps “ ‘deprive[] [the suspect] of every
psychological advantage’ ” as opposed to his home where he “ ‘may be confident,
indignant, or recalcitrant’ ” and be “ ‘more keenly aware of his rights and more reluctant
to tell of his indiscretions or criminal behavior.’ ” (Miranda, supra, 384 U.S. at pp. 449‒
450.) The early morning visit compounded the pressure of a police-initiated interrogation
as it occurred at a time when appellant was likely not alert and displayed to appellant the
police could contact him whenever they wanted. Hicks could have called or texted
appellant as he had previously done but made the decision not to, which added a degree
of urgency and dominance to the circumstances of the request that may have reasonably
contributed to appellant’s decision to go to the station.



                                             21.
       That appellant was being questioned as a suspect was express at the outset of the
interrogation. Respondent contends “the ostensible purpose of the interview appears to
have been to ask appellant about the property found at Valverde’s residence.” While this
may have appeared to be the purpose of the interview based upon Hicks’s representations
to appellant when he went to his house early that morning, it became clear very early in
the interview itself that Hicks believed appellant was involved in the murder. While
Hicks’s questioning was initially focused on how Valverde got appellant’s parents’
belongings, when appellant stated he did not know, Hicks repeatedly told appellant he
was lying. Very shortly after this line of questioning, Hicks told appellant he did not
“want excuses or answers right now” just before telling him his “alibi” was “too good”
and if appellant thought that he was not responsible for his parents’ murder, he was
“wrong, wrong, wrong, wrong.” Hicks then started listing possible reasons for why
appellant might have killed his parents. Hicks made these statements within the first
10 minutes of the interview.
       In addition, the nature of the questioning was exclusively accusatory, with Hicks
never asking general or neutral questions. “ ‘[A]ccusatory questioning is more likely to
communicate to a reasonable person in the position of the suspect, that he is not free to
leave’ than would general and neutral investigative questions. Thus, on the issue of
custody, courts consider highly significant whether the questioning was brief, polite, and
courteous or lengthy, aggressive, confrontational, threatening, intimidating, and
accusatory.” (People v. Aguilera, supra, 51 Cal.App.4th at p. 1164.) Here, Hicks used
many of the techniques which the court in Miranda discussed as contributing to a
psychologically coercive environment, including “displaying an air of confidence in the
suspect’s guilt,” positing the guilt of the suspect “as a fact,” and directing comments
“toward the reasons why the subject committed the act, rather than … whether he did it.”
(Miranda, supra, 384 U.S. at p. 450.) The Miranda court explained these tactics among
others “are designed to put the subject in a psychological state where his story is but an

                                            22.
elaboration of what the police purport to know already—that he is guilty. Explanations
to the contrary are dismissed and discouraged.” (Ibid.)
       Hicks repeatedly manifested a belief appellant had committed the crimes. Hicks
and Lingerfelt consistently rejected appellant’s answers to their questions and accused
him of lying over and over. In several instances, Hicks engaged in back and forth type of
arguing similar to the following exchange which happened fairly early in the interview:
       “HICKS:                     You made a very bad choice young man.
       “[APPELLANT]:               I didn’t do anything.
       “HICKS:                     Yea you did.
       “[APPELLANT]:               No I didn’t.
       “HICKS:                     Yes you did.
       “[APPELLANT]:               No.
       “HICKS:                     You had your parents killed by people.
       “[APPELLANT]:               No I didn’t.
       “HICKS:                     Yes you did.
       “[APPELLANT]:               I didn’t have anybody killed by anybody.”
At one point, Hicks told appellant he could prove his case beyond a reasonable doubt to a
jury. (See Saldana, supra, 19 Cal.App.5th at p. 458 [“ ‘ “The awareness of the person
being questioned by an officer that … the police have ample cause to arrest him, may
well lead him to conclude, as a reasonable person, that he is not free to leave, and that he
has been significantly deprived of his freedom.” ’ ”].) While Hicks did ask appellant to
expound upon his statement that Valverde was trying to extort his family, the manner of
this questioning was clearly intended not to gather information but to point out holes in
appellant’s statement.
       The interview lasted one and a half hours with Hicks controlling the interview the
majority of the time, and, at one point, laying out his case against appellant and
repeatedly keeping appellant from interrupting him. Further contributing to the

                                             23.
oppressive atmosphere were other techniques employed by Hicks, including offering
several reasons for why appellant committed the murders, rather than asking questions
about whether he had involvement; appealing to appellant’s attachment to his sister,
indicating that he could help her by talking and suggesting that insurance funds would not
be released until he talked; suggesting that if he did not talk, Valverde’s statement alone
would make appellant look “evil”; and personally attacking appellant, calling him a
“fake,” and suggesting his Asperger’s was fabricated.
       Hicks’s interrogation techniques worked to communicate to a reasonable person in
appellant’s position that the interrogation would not be over until he made statements
congruent with Hicks’s theory of the case, which he made very clear throughout the
interview. (See Saldana, supra, 19 Cal.App.5th at p. 458 [based on techniques such as
manifesting a belief the defendant was guilty and indicating all denials would fail, “a
reasonable person in [the defendant’s] position eventually would have realized that
telling the ‘truth’ meant admitting the detective’s information was correct—and that until
this ‘truth’ came out, the person could not leave.”].)
       Finally, weighing in favor of the interrogation being custodial, appellant was not
permitted to leave at the conclusion of the interview. (See Oregon v. Mathiason, supra,
429 U.S. at p. 495 [finding significant in concluding a noncustodial setting that the
suspect was able to “leave the police station without hindrance”]; Beheler, supra,
463 U.S. at p. 1121 [same].) Rather, appellant was only read his Miranda rights after
stating he wanted a lawyer present.
       We acknowledge Hicks thanked appellant for coming in voluntarily and informed
him he was free to leave at any time. However, “[c]ourts have concluded that, under the
circumstances of the particular case, advising the suspect that he was not under arrest and
was free to leave was insufficient to support a conclusion that he was not in custody for
purposes of Miranda. (See, e.g., U.S. v. Hashime (4th. Cir. 2013) 734 F.3d 278, 284
[telling the individual being interrogated he is free to leave ‘ “is not ‘talismanic’ or

                                              24.
sufficient in and of itself to show a lack of custody” ’]; U.S. v. Cavazos (5th Cir. 2012)
668 F.3d 190, 195 [] [same].)” (Saldana, supra, 19 Cal.App.5th at p. 458.)
       We also acknowledge that appellant was not physically restrained. However,
appellant was situated in the far corner of the interview room and would have needed to
walk past both Hicks, who was sitting across the table, and Lingerfelt, who was seated by
the door, in order to exit the room. The video recording shows both Hicks and Lingerfelt
were armed during the interview. Weighing these considerations against the others we
have detailed, the fact that appellant was not physically restrained or handcuffed does not
render the interview noncustodial.
       Respondent relies heavily on Moore. Moore is factually distinguishable. The
defendant in Moore, a murder case, was interviewed in a station interview room and was
not handcuffed or otherwise restrained, and the door was kept open. (Moore, supra,
51 Cal.4th at p. 398.) The defendant was told he was not under arrest and “was there
only to make a statement because he was the last person known to have seen the victim.”
(Ibid.) The detective asked the defendant neutral and general questions about the
incident, his drug use and past arrests, and personal life. (Id. at pp. 397‒399.) Eventually
the detective asked a series of questions “suggesting” the defendant might have been
present at the time of the crime and knew what happened to the victim. (Id. at p. 399.)
After the defendant denied this, the detective “seemed to back off, but soon began
questioning [the] defendant about any weapon he might have had with him when he went
to the [victim’s] house.” (Ibid.) The detective told the defendant the victim had been
killed and “ ‘this is the time for you to be honest with me.’ ” (Ibid.)
       In concluding the interview was not custodial, the Moore court focused on the
facts that the defendant was told he was not under arrest, was free to leave, was not
handcuffed or otherwise restrained, and while the interview was “fairly long” at one hour
and 45 minutes, it was “not, as a whole, particularly intense or confrontational” and for a
“substantial period,” the police did not convey any suspicion of the defendant or

                                             25.
skepticism about his statements. (Moore, supra, 51 Cal.4th at p. 402.) The court noted
that the police initially contacted the defendant as a witness and even when they “began
to express some skepticism about [the] defendant’s statements, they did not claim to
know he was guilty or, until the point [the] investigator … expressly arrested him, to
have evidence of his guilt.” (Id. at p. 403.)
        While, like the defendant in Moore, appellant was told he was free to leave at the
outset of the interview and was not physically restrained, the nature of the questioning, as
we have explained, was significantly different and more oppressive. Unlike the
interrogation in Moore, Hicks expressed that appellant was a suspect and communicated
disbelief in all of appellant’s denials from the very beginning of the interview and
continued to do so for one and a half hours. Any of appellant’s statements that did not fit
with Hicks’s theory of the case were not met with mere skepticism but outright rejection.
Further, Hicks communicated he had enough evidence to prove appellant’s guilt before a
jury.
        We conclude based on all the relevant factors, particularly the nature of the
questioning, a reasonable person in appellant’s position would not have felt free to
terminate the interview and leave, and therefore the first interview was custodial.
Accordingly, appellant’s statements were taken in violation of Miranda and were
inadmissible to prove guilt.
        We also conclude the admission of the statements was not harmless. “The
erroneous admission of statements obtained in violation of the Fifth Amendment is
reviewed under the Chapman standard (Chapman v. California (1967) 386 U.S. 18, 24).”
(People v. Henderson (2020) 9 Cal.5th 1013, 1029.) The People bear the burden “ ‘to
prove beyond a reasonable doubt that the error complained of did not contribute to the
verdict obtained.’ [Citation.] The standard is satisfied only if ‘[t]here is no reasonable
possibility that the verdict would have been more favorable to [the] defendant had [the]
statements not been admitted.’ ” (Ibid.)

                                                26.
       Respondent cannot meet this burden. Appellant’s defense was that Valverde
committed the murders alone and he was not involved, and it would not have been
unreasonable for the jury to consider this defense. While there was ample evidence
presented that Valverde committed the murders, as well as evidence that appellant made
statements about wishing his parents were dead and that he was coming into money,
appellant presented evidence rebutting the prosecution’s theory Valverde worked at
appellant’s behest and evidence from family members and experts offering innocent
explanations for his incriminating statements. Statements appellant made during the
August 17 interview, while not direct confessions to the crimes, undermined his defense
and strengthened the link the prosecution needed to make between appellant and
Valverde. During the interview, appellant claimed for the first time after several police
encounters that Valverde was trying to extort money from his family but that he
nonetheless remained friends with him. Appellant also admitted to giving Valverde
money and bullets after the alleged threats against his family were made. During their
deliberations, the jury requested “any references to ‘$100’ in the court record,” which
was the amount of money appellant told Hicks he gave to Valverde after the murders,
indicating they did consider appellant’s statement in evaluating the evidence. While
respondent claims the statements made during the interview were largely duplicative of
other evidence admitted at trial, that is inaccurate, as we can find no other source of this
information in the record. While the jury could have inferred that appellant had hired
Valverde to kill his parents based on other circumstantial evidence presented at trial, we
cannot say appellant’s statements did not factor into their decision.
       We note that under Chapman, it is not enough that “ ‘in a trial that occurred
without the error, a guilty verdict would surely have been rendered.’ ” (People v.
Quartermain (1997) 16 Cal.4th 600, 621.) We must instead ask “ ‘whether the guilty
verdict actually rendered in this trial was surely unattributable to the error.’ ” (Ibid.)



                                              27.
Here, we cannot answer that question affirmatively. The admission of appellant’s
statements was not harmless.
II.    Denial of Appellant’s Request for Access to Valverde’s Competency Report
       A.     Relevant Background
       Valverde was a codefendant but was separated from appellant’s trial because he
was found mentally incompetent to stand trial in July 2020.
       On July 27, 2020, appellant’s counsel requested Valverde’s competency reports to
the extent they contained “something that works to the benefit of [appellant].” The
prosecutor indicated he did not think he had authority to release them. He further stated
he saw “[Valverde’s counsel’s] second report” that morning but did not have a copy. He
went on to say he thought “that would be something the Court would decide if it is
relevant” and “it would come from the Court or else if I can get a copy of the one, since
I’m the involved party and order me to release them to [appellant’s counsel], that is fine
too.” The court responded, “All right. Keep that in mind.”
       On July 29, 2020, appellant’s counsel again requested “any documents pursuant to
Mr. Valverde’s 1368 or 1369 procedure that by law the Court can release to me. I think
there may be material in there that can go to towards the Defense with [appellant].” The
court indicated it wanted to hear from Valverde’s counsel in case they objected. The
court went on to say, “I’m not questioning the fact that you may use it to some fashion. I
don’t disagree with you, but I don’t know. But I don’t think I should release it…. [¶] So
I think out of an abundance of caution, I think it would be appropriate for that to be taken
up with Mr. Valverde and his attorney present.” The court further indicated the court’s
file contained a report filed June 16, 2020, dated June 2, 2020, from Dr. Brar.
       On July 31, 2020, the court conducted a hearing regarding disclosure of
Valverde’s section 1368 report with Valverde and his counsel present. Valverde’s
counsel indicated that recently enacted section 1369.5 was “dispositive.” The court
indicated that because the defense had not “complied with [section] 1369.5 or with the

                                            28.
relevant Rule of Court 2.551,” the request was “denied without prejudice to them filing
an appropriate motion.”
       On August 4, 2020, appellant filed a “MOTION FOR THE RELEASE OF
CONFIDENTIAL DOCUMENTS RE DEFENDANT FELIX VALVERDE PURSUANT
TO PENAL CODE SECTION 1369.5 AND RULE OF COURT 2.551.” The motion
indicated appellant was requesting “the confidential and non-confidential documents in
the court’s file pertaining to the co-defendant FELIX VALVERDE, and relating to the
report of the court-appointed doctor and including the doctor’s report and evaluation
under Section 1368 and 1369 of the Penal Code, along with the Court’s finding and Order
pursuant thereto and such related documents as the Court feels are appropriate and just.”
Appellant specifically referenced a written report submitted by Dr. Shabneet Brar on
June 16, 2020, under section 1368 and/or 1369, which resulted in the court’s finding that
Valverde was incapable of assisting counsel and ordering the criminal proceedings
suspended as to Valverde. Appellant indicated the contents of the report would “assist
him in the defense of the charges made against him.” Appellant contended his request
was “both a matter of ‘Brady’ discovery, and a request by the ‘public.’ ”
       Valverde opposed appellant’s request, claiming that appellant had not articulated a
provision of law permitting disclosure of the report and that he was not among the class
of persons permitted access to the report. Valverde further alleged the report was
privileged.
       At the hearing on appellant’s motion on August 11, 2020, the defense presented
the reporter’s transcript from a hearing on February 20, 2020, wherein Valverde’s
counsel presented a report prepared by Dr. Karen Fromming at the direction of the
defense for the court to consider in determining whether to suspend proceedings pursuant




                                           29.
to section 1368.6 In response, based on counsel’s representations and the report, the
court ordered criminal proceedings suspended pursuant to section 1368 and appointed
Dr. Trompetter7 to meet with Valverde and prepare a report.
         At the February 20, 2020 hearing, Valverde’s counsel requested the court to seal
Fromming’s report “so that the co-defendant does not have access to it” and asked that
the prosecutor “also keep it confidential from the co-defendant.” The court asked what
authority it had to do so, and Valverde’s counsel responded, “Until Mr. Valverde puts his
mental state in issue either at trial or at sentencing, all of this should be covered by
attorney-client privilege, work-product privilege, attorney-patient privilege.” The court
asked Valverde’s counsel to explain further. Counsel explained that “[u]nder general
1368 law, … the contents of the report remain confidential until and unless the defendant
puts his mental state at issue either at trial or sentencing.” Counsel went on to say, “The
contents of the report would be significantly beneficial to the co-defendant’s preparation
of his case and damage our client, Mr. Valverde’s, defense in the process. And for those
reasons, it should be kept confidential from the co-defendant.” She further indicated that
in the event Valverde is restored so he can go to trial, they did not “want to give away
trial procedures, facts, policies, whatever strategies we may have in order to guarantee
Mr. Valverde his right to be a competent defendant being tried in a special circumstance
case.”
         The court stated it had not read Fromming’s entire report and had only read the
conclusions. The court further indicated it would have accepted counsel’s representations
in suspending criminal proceedings and referring him to a doctor to perform an
evaluation without regard to the report. The court stated it accordingly would be

6      The Honorable Dawn Frenchie Reeves presided over the February 20, 2020
hearing.
7      It appears, based on the record, Dr. Brar ultimately conducted the evaluation and
prepared the report.


                                              30.
returning the report to Valverde’s counsel and later consider the court-ordered report,
once prepared, “in its entirety.” The court then noted the prosecutor would be receiving
the report directly from the defense, at which point the prosecutor stated, “No. Based on
the conversation we just had, that creates problems for me. There’s apparently
evidentiary items in there that I will receive that I may be required to turn over absent an
order from the Court that I not.” The prosecutor further explained he would have to turn
over the report to appellant “if there is information there that is applicable to him that
could be exoneration towards him.” The prosecutor stated he would either need the court
to order him not to provide the report notwithstanding any potentially exculpatory
information in it or not get it, to which the court responded, “I say you not get it at this
time.”
         At the section 1369.5 hearing, defense counsel argued that Valverde’s
February 20, 2020 statements about the contents of Fromming’s report being significantly
beneficial to appellant raised an inference that there may be potentially exculpatory
information in Brar’s court-ordered competency report.8 Defense counsel emphasized, “I
don’t want this 1368 report to be published to the world and inferences or allegations
notwithstanding. What would probably be appropriate is for the Court to take a look at
the 1368 report in camera and ascertain whether there is any information therein that is
not about Mr. Valverde’s mental state, is not about Mr. Valverde’s medical condition, but
rather it’s something that would be exculpating or Brady material for [appellant].”
Defense counsel indicated that if the court were to conduct an in camera hearing and find
there was nothing that would be beneficial to appellant, that “ends the motion.” Defense
counsel reiterated “the other contents of the 1368 would not be relevant to [appellant].



8      It was clarified that Fromming was an expert retained by Valverde, and appellant’s
counsel explained appellant was not seeking Fromming’s report, only the section 1368
report prepared by Brar.


                                              31.
I’m only looking for exculpatory material, nothing else.” He later noted that the defense
was not seeking private medical information of Valverde.
       The court asked defense counsel what was relevant to appellant’s defense that had
to do with Valverde’s mental state at the time of the examination. Defense counsel
further explained “it may not be his mental state, so much as what he said. I don’t have
the report, so it’s not something like I can review it and argue about its admissibility.
That may come later.” Defense counsel went on to say, “I’m happy with the Court
saying, I’ll give it to you, [defense counsel], but you can’t release it to anyone and you
can’t use it without further order of the Court.” Defense counsel explained that “I’m
hoping that the inference is that something Mr. Valverde had said, either within the
confines of Dr. Fromming’s report or Dr. Brar’s report or both, will help [appellant] at his
trial and show that he is not responsible for this.” Defense counsel further stated, “this
isn’t a fishing expedition for his mental health status or whether he loved his parents or
what he did with his dog. I don’t care about any of that. I only care whether there is
anything in there that is directly attributable to Mr. Valverde’s statement which would be
admissible in a trial, and there may not be such to [appellant’s] benefit. [¶] The People
are alleging Mr. Valverde did this. So it is possible, maybe likely, that Mr. Valverde said
something which would be incriminating as to him but exonerating as to [appellant] at the
same time. That’s the gem I’m looking for. And I think [appellant] is entitled to it.”
       Valverde’s counsel maintained that appellant had not articulated an adequate legal
basis for access to the report and the report was “privileged.” Valverde’s counsel’s
position was that the court should not even do an in camera review of the report. The
court asked Valverde’s counsel, if the court were to do an in camera review and find
something in the report that was beneficial to appellant, would appellant’s right to that
possible defense be overridden by Valverde’s confidentiality as provided for in the
statute. Valverde’s counsel responded, “Absolutely. Absolutely. Because the statute and
the statutory scheme and the cases that have flowed from the statutory scheme, all speak

                                             32.
to what the precondition is that triggers the unsealing or the use of the report in
proceedings. Those are limited to where a defendant places his state of mind at issue and
the other situations almost all of which concern the District Attorney’s use at trial of
these … reports.”
        The court took the matter under submission and delivered its ruling on August 14,
2020:
               “… Counsel … explained that [appellant] was entitled to the report
        because it was relevant to Valverde’s credibility and to his motivation in
        allegedly committing the two homicides.

                 “While Valverde is a codefendant, his proceedings are suspended at
        this time and most likely will remain suspended while [appellant] proceeds
        to trial on August 24th. Moreover, the People have filed their witness list
        and Valverde is not listed as a potential witness.

               “In light of his status as a codefendant, it seems highly unlikely that
        Valverde will be compelled to testify during [appellant’s] trial. While it is
        possible that statements allegedly made by Valverde could be offered
        during [appellant’s] trial, at this point that is entirely speculative.
        Parenthetically, the Court notes that because it is [appellant’s] motion, he
        bears the burden of proof in this matter.

               “In essence, [appellant] argues that he has a due process right to the
        Brar report. It is correct that in certain criminal cases the courts have
        created a due process exception to the psychotherapist-patient privilege for
        criminal defendants where the records contain evidence of disorders
        especially probative of the ability of an important Prosecution witness to
        comprehend and accurately relate the subject of his or her testimony.

               “The constitutional Confrontation Clause has been held to prevail
        over a statutory privilege, such as in People versus Reber, R-E-B-E-R,
        177 Cal.App.3d 523 at 530, which has been disproved by Hammon. The
        Defense in this instance is then entitled to use these records to impeach the
        patient; People versus Caplan, 193 Cal.App.3d 543 at 558.

                “Both Reber and Caplan were disproved by Hammon, which is
        15 Cal.4th 1117. Hammon limited Reber and held that the Defense has no
        right to obtain pretrial discovery of privileged information in the hands of
        third party providers. Hammon did not address the question of obtaining


                                              33.
       such documents pretrial from the possession of a government agency or
       from the court.

              “Importantly, the right to disclosure is discussed in Reber and
       narrowed by Hammon applies to the records of Prosecution witnesses.
       Salient hereto, Hammon does not allow for pretrial discovery of privileged
       information and that the discovery is limited to Prosecution witnesses.

             “Applying those principles to the case at bar suggests, if not
       compels, the denial of [appellant’s] motion. If during the course of the trial
       Valverde’s statements are presented as admissible evidence, only then
       would [appellant] have the right to request release of Dr. Brar’s report,
       which is clearly confidential pursuant to Penal Code §1369.5.

              “Additional support for this ruling can be found in Nielsen, N-I-E-L-
       S-E-N, v Superior, 55 Cal.App.4th 1150. Therein it was held that a
       defendant is not able to obtain the psychological records of a codefendant
       who it was believed would at some future date enter into a deal with the
       Prosecution to testify.

              “Accordingly, [appellant’s] motion for an order that this Court
       provide [appellant] with a copy of Dr. Brar’s report is denied without
       prejudice. In the event [appellant’s] right to the report ripens, he is
       certainly entitled to renew his motion.

             “Presently, until evidence of Valverde’s statements are received in
       evidence during the course of the trial, Valverde’s right of confidentiality
       must prevail over [appellant’s] due process rights.”
       B.     Analysis
       Appellant contends the court erred by declining to conduct an in camera review of
the contents of Valverde’s court-ordered competency report in order to see if they
contained discoverable exculpatory evidence. We agree.
       We review issues of statutory construction de novo. (People v. Gonzales (2018)
6 Cal.5th 44, 49.) Our goal is to determine the legislative intent of the statute. “Because
the statutory language is generally the most reliable indicator of that intent, we look first
at the words themselves, giving them their usual and ordinary meaning.” (Alford v.
Superior Court (2003) 29 Cal.4th 1033, 1040.) When the statutory language is


                                             34.
unambiguous, its plain meaning controls. We also “generally must ‘accord[]
significance, if possible, to every word, phrase and sentence in pursuance of the
legislative purpose,’ and [the California Supreme Court] ha[s] warned that ‘[a]
construction making some words surplusage is to be avoided.’ ” (People v. Valencia
(2017) 3 Cal.5th 347, 357.) “ ‘ “ ‘The words must be construed in context in light of the
nature and obvious purpose of the statute where they appear….’ [Citation.] The statute
‘must be given a reasonable and commonsense interpretation consistent with the apparent
purpose and intention of the Legislature, practical rather than technical in nature, and
which, when applied, will result in wise policy rather than mischief or absurdity.’ ” ’ ”
(Harris v. Appellate Division of Superior Court (2017) 14 Cal.App.5th 142, 148.) Where
the language supports more than one reasonable construction, we may look to extrinsic
aids, including the legislative history, for additional guidance. (People v. Ruiz (2018)
4 Cal.5th 1100, 1105–1106.) We apply these traditional rules of statutory interpretation
in interpreting the language of the California Rules of Court. (Harris v. Appellate
Division of Superior Court, at p. 148.)
       Under the California Constitution, the public has a right of access to the meetings
of public bodies or the writings of public officials and agencies. (Cal. Const, art. I, § 3.)
In addition, there is a common law public right of access to records from judicial
proceedings. (KNSD Channels 7/39 v. Superior Court (1998) 63 Cal.App.4th 1200,
1203.) It “ ‘serves the important functions of ensuring the integrity of judicial
proceedings in particular and of the law enforcement process more generally’ ” (Ibid.) It
is “not absolute, but ‘must be reconciled with legitimate countervailing public or private
interests ….’ [Citation]. However, the fundamental nature of the right gives rise to a
‘presumption’ in favor of public access.” (Ibid.)
       Senate Bill No. 557 (2019-2020 Reg. Sess.; Senate Bill 557) added section 1369.5,
effective January 2020, which made documents submitted to the court regarding a
criminal defendant’s competency to stand trial presumptively confidential. The

                                             35.
Legislature stated the following justification for the limitation of the public’s
constitutional right of access to the reports: “In order to protect the privacy of defendants
with respect to personal information contained within expert reports and other documents
that are prepared as part of mental competency hearings, it is necessary that those
documents be presumptively confidential, except as otherwise provided by law.” (Stats.
2020, ch. 251, § 2.)
       Section 1369.5 provides, as relevant here, that “[a] document submitted to a court
[pertaining to an inquiry into a defendant’s competence], including, but not limited to,
Sections 1369, 1370, 1370.01, 1370.1, and 1372, is presumptively confidential, except as
otherwise provided by law.” (§ 1369.5, subd. (a).) The statute mandates such a
document “be retained in the confidential portion of the court’s file” and “[c]ounsel for
the defendant and the prosecution shall maintain the documents as confidential.”
(§ 1369.5, subd. (b).) The statute further provides: “The defendant, counsel for the
defendant, and the prosecution may inspect, copy, or utilize the documents, and any
information contained in the documents, without an order from the court for purposes
related to the defense, prosecution, treatment, and safety of the defendant, and for the
safety of the public.” (§ 1369.5, subd. (c)(1).)
       Section 1369.5, subdivision (c)(2) provides that “[a] motion, application, or
petition to access the documents shall be decided in accordance with subdivision (h) of
Rule 2.551 of the California Rules of Court.” (§ 1369.5, subd. (c)(2).) California Rules
of Court,9 rule 2.551(h), is generally applicable to documents sealed by court order,
rather than documents made confidential by statute, and provides, in pertinent part, that
“[a] party or member of the public may move, apply, or petition, or the court on its own
motion may move, to unseal a record.” (Rule 2.551(h)(2).) A court may decide to unseal
the record “entirely or in part” or “only as to certain persons.” (Rule 2.551(h)(5).)

9      Further rule references are to the California Rules of Court.


                                             36.
Rule 2.551(h)(4) provides: “In determining whether to unseal a record, the court must
consider the matters addressed in rule 2.550(c)-(e).” Rule 2.550(c) provides that court
records are presumed to be open unless confidentiality is required by law. In order to
seal a record, according to rule 2.550(d), the court must expressly find facts that
establish: “(1) There exists an overriding interest that overcomes the right of public
access to the record; [¶] (2) The overriding interest supports sealing the record; [¶]
(3) A substantial probability exists that the overriding interest will be prejudiced if the
record is not sealed; [¶] (4) The proposed sealing is narrowly tailored; and [¶] (5) No less
restrictive means exist to achieve the overriding interest.” (Rule 2.550(d).) Finally, rule
2.550(e) sets forth that the court must specifically state the facts supporting the findings
and direct sealing of only those documents and pages or portions thereof, if practical,
containing the material needing to be sealed.
       The author of Senate Bill 557 stated the following about the bill:10

       “If a person is charged with a crime and is suspected of being incompetent
       to stand trial, written reports prepared by psychiatrists or psychologists are
       submitted to the court. These reports detail extremely sensitive medical
       and mental health information about the person, including information
       about the person’s mental health history, current functioning, symptoms of
       mental illness, current and prior medications, and mental health diagnosis.
       This confidential information is currently open to the public, since it is
       contained in a criminal file, which is not confidential. If the court finds the
       person incompetent to stand trial, many additional records are required to
       be submitted to the court as part of the treatment process, and those too
       contain confidential information.

       “Under current law, certain court records are presumptively confidential,
       such as records in juvenile cases (Welfare and Institutions Code § 827),
       conservatorship cases (Welfare and Institutions Code § 5118 and 5328),
       records of the family conciliation court (Family Code § 1818(b), paternity

10     Respondent has requested we take judicial notice of the Legislative Counsel’s
Digest to Senate Bill 557 and a Senate Floor Analysis of SB 557, dated August 14, 2019.
Appellant does not object. Accordingly we grant respondent’s motion. (See Evid. Code,
§§ 452, 459.)

                                             37.
       case files (Family Code § 7643(b)) in forma pauperis applications (Cal.
       Rules of Court, rules 3.54 and 8.26), search warrant affidavits sealed under
       People v. Hobbs (1994) 7 Cal.4th 948, and personal information of a
       witness or victim contained in a police, arrest, or investigative report (Penal
       Code § 964).

       “Outside of court records, medical and mental health records are normally
       deemed confidential, under both federal law (the Health Insurance
       Portability and Accountability Act, or HIPAA) and state law (Civil Code
       § 56.10).

       “SB 557 would make certain court records in criminal competency
       proceedings presumptively confidential. The records in a particular case
       could be made public if ordered by a judge. Any member of the public or
       press would be able to ask a judge to make this order. SB 557 preserves the
       defendants’ privacy interests in protecting highly sensitive medical
       information, making this consistent with the treatment of medical records in
       other contexts.” (Sen. Rules Com., Off. of Sen. Floor Analyses, Analysis
       of Sen. Bill 557, Aug. 24, 2019.)
       Here, the court denied appellant’s request for access to Valverde’s competency
report without conducting an in camera review of the document. This was error. First,
the trial court’s failure to do such a review was based on misplaced legal authority. The
two cases the court relied on in denying appellant’s request, People v. Hammon (1997)
15 Cal.4th 1117 and Nielsen v. Superior Court (1997) 55 Cal.App.4th 1150, dealt with a
criminal defendant’s entitlement to information protected by the psychotherapist-patient
privilege for impeachment purposes. These cases were not applicable to the present case,
however, because the document sought by appellant was not protected by the
psychotherapist-patient privilege. The psychotherapist-patient privilege does not apply in
a competency proceeding (Evid. Code, § 1025) or in any situation where the
psychotherapist is appointed by order of a court to examine the patient except where the
defense attorney requests an evaluation to provide the lawyer with information needed so
that he or she may advise the defendant whether to enter or withdraw a plea based on
insanity or to present a defense based on his or her mental or emotional condition (id.,
§ 1017). (Cf., People v. Gurule (2002) 28 Cal.4th 557, 593 [communications made by


                                             38.
client to psychotherapist retained by defense as experts protected by psychotherapist-
patient and attorney-client privilege].)11 Nor does section 1369.5, as Valverde’s counsel
appeared to suggest below, create any new legal privilege.12 Rather, it made a class of
documents presumptively confidential subject to a court’s own motion or a motion by
any member of the public for an order otherwise. The cases relied on by the trial court
were further inapposite because appellant was seeking exculpatory evidence, not
impeachment evidence and not information about Valverde’s mental health.
       Further, requiring appellant to make a threshold legal showing to justify an in
camera review of the report was contrary to the statute. Valverde’s counsel suggested
below that appellant was required to establish a constitutional right to access the report
before the court could review it. This position is belied by the plain language of the
statute and the court rules it incorporates by reference. The statute provides for no
threshold requirement in order to justify an in camera review of the report. Rather, we
conclude the court was required by the relevant authority to review the report in camera
to determine whether it should grant access to appellant.
       Under section 1369.5 and rule 2.551, confidentiality of competency documents is
not absolute; rather, the Legislature has determined that when any party or member of the
public seeks access, the court should use the same procedure as determining whether to
unseal a record sealed by court order. According to that procedure, the court clearly has
discretion to order access to the record, but in determining whether to do so, it “must”
consider the factors set forth in rule 2.550. (Rule 2.551.) These factors require a
balancing of the relevant interests of the individual or entity seeking the record to remain

11     We note that while the report Fromming prepared at the direction of the defense
referred to at the February 20, 2020 hearing may have contained privileged information,
appellant was expressly not seeking that report, only the report prepared by the court-
ordered doctor for the purpose of the competency proceedings.
12     We note respondent, on appeal, does not allege the report was privileged or
contained privileged information.


                                             39.
sealed and the interest of the public or of the individual or entity seeking access to the
record, as well as an evaluation of whether the sealing order is narrowly tailored enough
to protect the relevant privacy interests and whether there are less restrictive means
available to do so. (See rule 2.550(c).) The court cannot make such considerations
without reviewing the contents of the record. (See H.B. Fuller Co. v. Doe (2007)
151 Cal.App.4th 879, 894 [“[A] reasoned decision about sealing or unsealing records
cannot be made without identifying and weighing the competing interests and concerns.
Such a process is impossible without (1) identifying the specific information claimed to
be entitled to such treatment; (2) identifying the nature of the harm threatened by
disclosure; and (3) identifying and accounting for countervailing considerations.”].)
Thus, since the court “must” consider the factors set forth in rule 2.550 when faced with a
request for access to records under section 1369.5, we conclude the court “must” review
the document or documents sought in order to rule on such a request. This is not to say
the court must grant appellant access to the report; rather, the reason for access set forth
by the requestor—here for discovery of potentially exculpatory evidence—is relevant to
the determination of whether he is ultimately granted access. In addition, we do not
mean to suggest in any way that the court erred by hearing from Valverde’s counsel on
the issue. Valverde’s position, like appellant’s, is relevant to the balancing analysis the
court must do when deciding whether to grant the requested access.
       Because we conclude section 1369.5 and the rules it incorporates by reference do
not require any threshold showing of good cause to justify an in camera review of the
records, we reject respondent’s arguments that appellant did not make such a showing.
Despite asserting appellant had a “burden” of showing good cause to warrant an in
camera review, respondent cites no legal authority to support this contention. While
respondent is correct that a requestor under section 1369.5 has the burden to overcome
the presumption of confidentiality in order to gain access to a report made confidential by



                                             40.
the section, as we have explained, the court must consider the contents of the requested
report in determining whether that burden has been met.13
       As we are reversing the judgment and remanding for a new trial based on our
conclusion regarding appellant’s Miranda claim, our remedy is limited. If upon remand,
appellant brings a new request for access to Valverde’s competency report, we conclude
section 1369.5 requires the court to review the report in camera to determine whether
appellant should be granted access in accordance with the relevant court rules. We
express no opinion on whether the court should disclose any information to appellant but
respectfully advise the trial court to consider that appellant has raised a strong
countervailing consideration to the presumptive confidentiality of the record intended to
protect Valverde’s private information. Notably, appellant was not seeking Valverde’s
sensitive medical information, which the statute was enacted to protect, and was not
seeking to make any of the contents of the report open to the public. Rather, he was
seeking statements made by Valverde which may have been exculpatory as to him.14
The court should also consider that any incriminating statements made by Valverde could
not be used against him in a trial. (See People v. Pokovich (2006) 39 Cal.4th 1240,
1244‒1254.) We also express no opinion on whether, if the trial court grants disclosure
of statements made by Valverde within the competency report, any such statements
would be admissible in trial.




13     Because it is not the issue before us, we take no position here as to whether a court
may summarily deny a request to access a record under section 1369.5 where no reason
for access is alleged.
14     Appellant was arguably entitled to such evidence under Brady, as this was
information to which the prosecution had legal access. (See J.E. v. Superior Court
(2014) 223 Cal.App.4th 1329 [in camera review under Welf. & Inst. Code, § 827 was the
proper mechanism to resolve a defense Brady disclosure request involving information in
a juvenile file].)


                                             41.
       Because we conclude appellant was statutorily entitled to an in camera review of
the report he sought to access, we need not address his claim that his due process rights
were violated.
III.   Improper Instruction on Natural and Probable Consequences Doctrine
       The parties agree the court erred by instructing the jury on the natural and
probable consequences doctrine and disagree only on the issue of whether the error
constituted reversal. We need not consider this contention as it has been rendered moot
by our decision to reverse on other grounds.
IV.    Independent Review of Pitchess Materials
       Appellant requests we independently review the record of the trial court’s in
camera Pitchess proceedings to determine whether it erred and violated his due process
rights in determining nothing was discoverable. Respondent does not oppose this
request.
       Under Pitchess, a defendant may bring a motion for disclosure of certain relevant
information in the personnel files of police officers by showing good cause for discovery
and how it would support a defense to the charge against him. (Warrick v. Superior
Court (2005) 35 Cal.4th 1011, 1018‒1019; §§ 832.7, 832.8; Evid. Code, §§ 1043‒1045.)
       When the court finds good cause and conducts an in camera review pursuant to
Pitchess, the court must hold an in camera hearing, during which the custodian of records
brings “all documents ‘potentially relevant’ to the defendant’s motion.” (People v. Mooc
(2001) 26 Cal.4th 1216, 1226.) “Subject to statutory exceptions and limitations …, the
trial court should then disclose to the defendant ‘such information [that] is relevant to the
subject matter involved in the pending litigation.’ ” (Ibid.)
       The court must make a record that will permit future appellate review. (People v.
Mooc, supra, 26 Cal.4th at pp. 1229‒1230.) The court may preserve the record by either
copying the documents and placing them in a confidential file, preparing a sealed list of



                                             42.
the documents it reviewed, or “simply state for the record what documents it examined”
and seal that transcript. (Id. at p. 1229.)
       “A trial court’s decision on the discoverability of material in police personnel files
is reviewable under an abuse of discretion standard.” (People v. Jackson (1996)
13 Cal.4th 1164, 1220–1221.)
       Here, Valverde, joined by appellant, moved for disclosure of prior complaints of
misconduct against Hicks and two other officers. The trial court granted appellant’s
Pitchess motion as to Hicks with regard to “false report, dishonesty, or coercive interview
techniques.” An in camera hearing was conducted on November 13, 2015. The court
delivered its ruling in open court on December 2, 2015, that no records of the nature
sought were to be disclosed.
       We have reviewed the confidential reporter’s transcript of the in camera hearing
conducted on November 13, 2015. We have also reviewed a confidential settled
statement prepared by the trial court at this court’s direction executed on May 17, 2021.
In the settled statement, the trial court described one file presented to it and noted the
court did not retain a copy of the file. The court explained it subsequently issued an order
to the relevant custodian of records to provide the file produced at the November 13,
2015 in camera hearing and conducted an in camera proceeding on May 7, 2021, where
the court was informed the file had been destroyed pursuant to Modesto Police
Department records retention policy. The superior court was provided with documents
related to the destruction of the file and forwarded those documents to this court.
       We conclude the documents provided by the superior court comprise an adequate
record for review. (See People v. Jackson, supra, 13 Cal.4th at p. 1221, fn. 10 [where
records were destroyed and the appellant showed no bad faith, reviewing court could rely
on the court’s record of the proceedings to determine whether the trial court abused its
discretion].) After reviewing the documents provided to us, we conclude the trial court
did not abuse its discretion in declining to disclose any information to appellant.

                                              43.
V.     Cumulative Error
       We need not address appellant’s contention that the cumulative prejudicial effect
of the alleged errors warrants reversal because we have found prejudicial error.
                                     DISPOSITION
       The judgment is reversed and the matter is remanded for a new trial and
proceedings consistent with the views expressed in this opinion.




                                                            DE SANTOS, J.
WE CONCUR:



HILL, P. J.



DETJEN, J.




                                           44.